DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/24/22:
Claims 15 - 28 are pending in the application.  
The IDS dated 1/24/22 has been reviewed.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.  

Specification

Applicant argues that the specification, submitted on 2/15/19, was renamed “Documents submitted with 371 application”.  US 20210324181A1 published on 10/21/21.  The certified copy of the foreign priority document differs from the PG pub in at least by teaching a range of -100C <Tg <+20C for polymer A.  See page 4 of the priority document, claim 1 of the priority document and the third party observation.  As such the effective US filing date is 7/17/21, the date of the WO publication.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/24/22 was filed after the mailing date of the Notice of Allowance on 12/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

WO 2018033313A1 (PCT application), published on 2/22/18 has a prior publication date than the filing date of this application 16/325727 (7/17/210).  See paragraph 4 supra.  WO 2018033313A1, anticipates 16/325727 and contains the same inventors and same assignee as 16/325727.  Therefore the application is entitled to the exceptions under 35 U.S.C. 102(b), outlined in section (b) exceptions, (A) and (C).  

Obviousness double patenting rejections were not made as they were covered in copending application 16/325728.   

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/24/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 15 - 28 are allowed.  





Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a rubber blend as in claim 1.    

The closest prior art of record is believed to be EP 3059099 to Hamann et al. hereinafter “Hamann”.  Hamann is directed to polymer blends in the production of tires.  

Hamann teaches the synthesis of SSBR5 which is a mixture of 77% polymer B and 23 % polymer C.  Polymer B [0157] is an SBR copolymer with all the required properties except for Tg.  Polymer B has a Tg of -20.3C.  Polymer B 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

PAS										2/11/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759